Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered November 19, 1990, which convicted defendant, after a jury trial, of robbery in the second degree, and sentenced him as a persistent violent felony offender to an indeterminate term of 8 years to life imprisonment, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, with due deference to the jury’s resolution of the issues regarding credibility (People v Cruz, 173 AD2d 320), we find the evidence sufficient to support the verdict. The complaining witness had some familiarity with the appearance of the defendant before the incident occurred, and had ample opportunity to observe the defendant both during the incident and after. We reject the defendant’s theoretical attack on the unreliability of eyewitness testimony. Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.